

THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT ("Third Amendment") is made and entered
into as of the 6th day of November, 2008, by and among CC TOLLGATE LLC, a
Delaware limited liability company (hereinafter sometimes referred to as
"Tollgate" and at other times hereinafter referred to as the "Borrower"), WELLS
FARGO BANK, National Association, BANKFIRST, a bank organized under the laws of
the state of South Dakota, as the successor of MARSHALL BANKFIRST CORP., a
Minnesota corporation, and ORIX COMMERCIAL FINANCE, LLC, a Delaware limited
liability company, formerly known as ORIX Financial Services, Inc., a New York
corporation (each individually a "Lender" and collectively the "Lenders"), and
WELLS FARGO BANK, National Association, as administrative and collateral agent
for the Lenders (herein, in such capacity, called the "Agent Bank" and, together
with the Lenders, collectively referred to as the "Banks").


R_E_C_I_T_A_L_S:


WHEREAS:
 
A. Borrower and Banks entered into a Credit Agreement dated as of November 18,
2005, as amended by First Amendment to Credit Agreement dated as of June 28,
2006 and by Second Amendment to Credit Agreement dated as of February 28, 2007
(collectively, the "Existing Credit Agreement").
 
B. For the purpose of this Third Amendment, all capitalized words and terms not
otherwise defined herein shall have the respective meanings and be construed
herein as provided in Section 1.01 of the Existing Credit Agreement and any
reference to a provision of the Existing Credit Agreement shall be deemed to
incorporate that provision as a part hereof, in the same manner and with the
same effect as if the same were fully set forth herein.
 
C. Borrower and Banks desire to make the following additional amendments and
modifications to the Credit Agreement:
 
 
(i)
As of the Third Amendment Effective Date, deleting the Agreed Rate as the rate
of interest accruing on the unpaid balance of principal and substituting in
place of the Agreed Rate, rates based upon the Prime Rate plus the Applicable
Margin and rates, to be effective at the option of Borrower, based on LIBO Rates
plus the Applicable Margin;



 
(ii)
Providing for monthly payments of principal in the amount of Two Hundred
Thousand Dollars ($200,000.00) each;



1

--------------------------------------------------------------------------------

 
 
(iii)
Restating the definitions of Adjusted Fixed Charge Coverage Ratio and Senior
Leverage Ratio and making provision for Make Well Contributions;



 
(iv)
Modifying the covenant requirements for the Senior Leverage Ratio (Section 6.02)
and the Adjusted Fixed Charge Coverage Ratio (Section 6.03);



 
(v)
Terminating the Revolving Credit Facility and the L/C Facility; and



 
(vi)
Providing that no payment of principal or interest shall be permitted on any
Subordinated Debt that is used to fund a Make Well Contribution.

 
D. Banks have agreed to amend the Existing Credit Agreement as set forth in the
preceding recital paragraph subject to the terms, conditions and provisions set
forth in this Third Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree to the amendments and modifications to the Existing
Credit Agreement in each instance effective as of the Third Amendment Effective
Date, as specifically hereinafter provided as follows:
 
1. Definitions.  Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions.  Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
 
"Adjusted Fixed Charge Coverage Ratio" as of the end of any fiscal period shall
mean with reference to the Borrower:


 
For the fiscal period under review the sum of: (i) EBITDAM, less (ii) the
aggregate amount of actually paid Distributions, including, without limitation,
all Tax Distributions and interest on Subordinated Debt actually paid, less
(iii) the aggregate amount of Maintenance Capital Expenditures to the extent not
(a) deducted in the determination of Net Income, or (b) financed from the
proceeds of permitted equity or subordinated indebtedness provided by CCI or any
of its Subsidiaries that does not constitute a Make Well Contribution, less (iv)
the aggregate amount of Management Fees paid in cash



Divided by (¸)


 
The sum of: (i) actually paid Interest Expense, plus (ii) principal payments or
reductions (without duplication) required to be made on all outstanding
Indebtedness (exclusive of any principal payments which may accrue, but are
unpaid, under any Subordinated Debt and any principal prepayments made from the
proceeds of Make Well Contributions), plus (iii) the current portion of
Capitalized Lease Liabilities, in each case of (i) through (iii) determined for
the fiscal period under review.



2

--------------------------------------------------------------------------------


"Applicable Margin" means for any Prime Rate Loan or LIBOR Loan, six and
one-half percent (6.50%) per annum to be added to the Prime Rate or the
applicable LIBO Rate, as the case may be.


"Banking Business Day" means (a) with respect to any payment or rate
determination of LIBOR Loans, a day, other than a Saturday or Sunday, on which
Agent Bank is open for business in San Francisco, California and on which
dealings in Dollars are carried on in the London interbank market, and (b) for
all other purposes any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of California and/or Nevada, or is a
day on which banking institutions located in California and/or Nevada are
required or authorized by law or other governmental action to close.


"Breakage Charges" shall have the meaning set forth in Section 2.07(c) of the
Credit Agreement.


"Compliance Certificate" shall mean a compliance certificate as described in
Section 5.08(c) substantially in the form of "Exhibit F", affixed to the Third
Amendment and by this reference incorporated herein and made a part hereof,
which shall fully restate and supersede the "Compliance Certificate" affixed as
Exhibit F to the Existing Credit Agreement.


"Continuation/Conversion Notice" shall mean a notice of continuation of or
conversion to a LIBOR Loan and certificate duly executed by an Authorized
Officer of Borrower, substantially in the form of that certain exhibit marked
"Exhibit S", affixed to the Third Amendment and by this reference incorporated
herein and made a part hereof.


"Convert, Conversion and Converted" shall refer to a continuation of a
particular interest rate basis or conversion of one interest rate basis to
another pursuant to Section 2.05(b) of the Credit Agreement as set forth in
Paragraph 4 of the Third Amendment.


3

--------------------------------------------------------------------------------


"Credit Agreement" shall mean the Existing Credit Agreement as amended by the
Third Amendment, together with all Schedules, Exhibits and other attachments
thereto, as it may be further amended, modified, extended, renewed or restated
from time to time.


"C/T Loan" shall mean the term loan in the amount of Eighteen Million Dollars
($18,000,000.00) to be repaid in accordance with the terms and conditions set
forth in the Credit Agreement and the C/T Note.


"C/T Note" shall mean the Amended and Restated Term Promissory Note, a copy of
which is marked "Exhibit A", affixed to the Third Amendment and by this
reference incorporated herein and made a part hereof, to be executed by Borrower
as of the Third Amendment Effective Date, payable to the order of Agent Bank on
behalf of the Lenders, evidencing the C/T Loan, as the same may be amended,
modified, supplemented, replaced, renewed or restated from time to time, which
Amended and Restated Term Promissory Note shall fully amend, restate and
supercede the Construction and Term Promissory Note dated November 18, 2005, in
the principal amount of Thirty-Two Million Five Hundred Thousand Dollars
($32,500,000.00), executed by Borrower, payable to the order of Agent Bank.


"C/T Principal Prepayments" shall have the meaning set forth in Section 2.07(a).


"Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the Third Amendment.


"Interest Period(s)" shall have the meaning set forth in Section 2.05(c) of the
Credit Agreement.
 
"Interest Rate Option" shall have the meaning ascribed to such term in
Section 2.05(a) of the Credit Agreement.


"LIBO Rate" means, relative to any Interest Period for any LIBOR Loan, the
greater of (a) three and three-quarters percent (3.75%) per annum, or (b) the
per annum rate (reserve adjusted as hereinbelow provided) of interest quoted by
Agent Bank, rounded upwards, if necessary, to the nearest one-sixteenth of one
percent (0.0625%) at which Dollar deposits in immediately available funds are
offered to Agent Bank by leading banks in the London interbank market at
approximately 11:00 a.m. London, England time two (2) Banking Business Days
prior to the beginning of such Interest Period, for delivery on the first day of
such Interest Period for a period approximately equal to such Interest Period
and in an amount equal or comparable to the LIBOR Loan to which such Interest
Period relates.  The foregoing rate of interest shall be reserve adjusted by
dividing the applicable LIBO Rate by one (1.00) minus the LIBOR Reserve
Percentage, with such quotient to be rounded upward to the nearest whole
multiple of one-hundredth of one percent (0.01%).  All references in this Credit
Agreement or other Loan Documents to a LIBO Rate include the aforesaid reserve
adjustment.


4

--------------------------------------------------------------------------------


"LIBOR Loan" shall mean each portion of the total unpaid principal under the C/T
Loan which bears interest at a rate determined by reference to the LIBO Rate
plus the Applicable Margin.


"LIBOR Reserve Percentage" means, relative to any Interest Period for LIBOR
Loans made by any Lender, the reserve percentage (expressed as a decimal) equal
to the actual aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transactional adjustments or other scheduled changes in reserve requirements)
announced within Agent Bank as the reserve percentage applicable to Agent Bank
as specified under regulations issued from time to time by the Federal Reserve
Board.  The LIBOR Reserve Percentage shall be based on Regulation D of the
Federal Reserve Board or other regulations from time to time in effect
concerning reserves for "Eurocurrency Liabilities" from related institutions as
though Agent Bank were in a net borrowing position.


"Make Well Contributions" shall mean Equity Contributions and/or Subordinated
Debt received by the Borrower which shall be deducted from Senior Funded Debt as
of the most recently ended Fiscal Quarter end so long as such Equity
Contributions and/or Subordinated Debt are: (i) received by the Borrower in
Cash, and (ii) used  by the Borrower to make a principal reduction on the C/T
Loan after the end of the most recently ended Fiscal Quarter for which such Make
Well Contribution will be deducted from Senior Funded Debt but no later than the
earlier to occur of (x) the forty-fifth (45th) day following such Fiscal Quarter
end, or (y) the date upon which the Compliance Certificate submitted by the
Borrower for such Fiscal Quarter is delivered to Agent Bank.


"Maturity Date" shall mean November 22, 2011.


"Prime Rate Loan" shall mean reference to that portion of the unpaid principal
balance of the C/T Loan bearing interest with reference to the Prime Rate, plus
the Applicable Margin.


"Scheduled Term Amortization Payments" shall mean Two Hundred Thousand Dollars
($200,000.00) each calendar month, which is the amount by which the C/T Loan is
required to be reduced on each Term Payment Date.


"Senior Funded Debt" shall mean with reference to the Borrower for any period
the Funded C/T Outstandings as of the last day of such period, plus the total of
both the long-term and current portions (without duplication) of all other
interest bearing Indebtedness (including Contingent Liabilities, but excluding
Subordinated Debt and accrued but unpaid Management Fees) and Capitalized Lease
Liabilities, in each instance determined as of the last day of such Fiscal
Period.


5

--------------------------------------------------------------------------------


"Senior Leverage Ratio" as of the end of any Fiscal Quarter shall mean the ratio
resulting by dividing (a) Senior Funded Debt for the Fiscal Quarter under
review, less the aggregate amount of any Make Well Contribution applicable to
the end of such Fiscal Quarter by (b) the sum of EBITDAM for the Fiscal Quarter
under review plus EBITDAM for each of the most recently ended three (3)
preceding Fiscal Quarters.


"Term Payment Date" shall mean the last day of each and every calendar month
commencing on October 31, 2008 and continuing on the last day of each
consecutive month thereafter until the Maturity Date.


"Third Amendment" shall mean this Third Amendment to Credit Agreement.


"Third Amendment Effective Date" shall mean September 30, 2008, subject to the
occurrence and full satisfaction of each of the conditions precedent set forth
in Paragraph 8 of the Third Amendment have been fully satisfied.
 
2. Restatement of Certain Definitions.  On and after the Third Amendment
Effective Date, the definitions of "Adjusted Fixed Charge Coverage Ratio", "C/T
Loan", "C/T Note", "Compliance Certificate", "Scheduled Term Amortization
Payments", "Senior Funded Debt", "Senior Leverage Ratio", and "Term Payment
Date" shall be deemed fully amended and restated by the definitions set forth in
the Third Amendment.
 
3. Termination of Revolving Credit Facility and L/C Facility.  As of the Third
Amendment Effective Date, each of the Revolving Credit Facility and the L/C
Facility shall be irrevocably terminated and of no further force or effect and
Revolving Facility Termination shall be deemed to have occurred.
 
4. Restatement of Article II.  On the Third Amendment Effective Date, Article II
of the Existing Credit Agreement shall be and is hereby restated and amended to
read in its entirety as follows:
 
6

--------------------------------------------------------------------------------


"ARTICLE II


AMOUNT AND TERMS OF THE C/T LOAN


Section 2.01.  The C/T Loan.


a.           Subject to the conditions and upon the terms set forth in the
Credit Agreement and in accordance with the terms and provisions of the C/T
Note, Lenders severally agree to continue the C/T Loan to the Maturity Date.


b.           Borrower may not reborrow any amounts repaid or prepaid on the C/T
Loan, provided, however, amounts of Funded C/T Outstandings bearing interest
with reference to a LIBO Rate shall be subject to Breakage Charges incident to
prepayment as provided in Section 2.07(c) hereinbelow and such prepayment may
only be made upon three (3) Banking Business Days prior written notice to Agent
Bank with sufficient copies for distribution to each of the Lenders.


Section 2.02.  Term of C/T Loan.  The C/T Loan, as revised in the Third
Amendment, shall be for a term commencing on the Third Amendment Effective Date
and terminating on the Maturity Date, on which date the entire outstanding
balance of the C/T Loan shall be fully paid and Bank Facilities Termination
shall occur.


Section 2.03.  The C/T Note and Scheduled Amortization.


a.           The C/T Loan shall be evidenced by the C/T Note dated as of the
Third Amendment Effective Date and shall bear interest and be due and payable to
Agent Bank on behalf of the Lenders as provided in the Credit Agreement, a copy
of which C/T Note is marked "Exhibit A", affixed to the Third Amendment and by
this reference incorporated herein and made a part hereof as though fully set
forth verbatim.  Agent Bank shall record the date and amount of each repayment
of principal made thereunder by Borrower, together with the applicable Interest
Period in the case of portions of the unpaid principal under the C/T Loan
bearing interest with reference to a LIBO Rate, and the entry of such records
shall be conclusive absent manifest error; provided, however, the failure to
make such a record or notation with respect to any repayment thereof, or an
error in making such a record or notation, shall not limit or otherwise affect
the obligations of Borrower hereunder or under the C/T Note.


7

--------------------------------------------------------------------------------


b.           Commencing on October 31, 2008 and continuing on each Term Payment
Date thereafter until the Maturity Date, the Scheduled Term Amortization
Payments in the amount of Two Hundred Thousand Dollars ($200,000.00) each shall
be made on each of the Term Payment Dates.


c.           All principal prepayments, including Make Well Contributions,
Capital Proceeds applied to the C/T Loan under Section 8.02(a) and Excess
Capital Proceeds under Section 6.12(c) received by Agent Bank shall be applied
to the last principal sums falling due under the C/T Loan in the inverse order
of maturity.


Section 2.04.  Intentionally omitted.


Section 2.05.  Interest Rate Options.


a.           Commencing on the Third Amendment Effective Date, Interest shall
accrue on the entire outstanding principal balance at a rate per annum equal to
the Prime Rate plus the Applicable Margin, unless Borrower elects pursuant to
Section 2.05(c) hereinbelow to have interest accrue on a portion or portions of
the outstanding principal balance at a LIBO Rate ("Interest Rate Option"), in
which case interest on such portion or portions shall accrue at a rate per annum
equal to such LIBO Rate plus the Applicable Margin, as long as: (i) each such
LIBOR Loan is in a minimum amount of Two Hundred Thousand Dollars ($200,000.00)
and in minimum increments of One Hundred Thousand Dollars ($100,000.00) in
excess thereof, and (ii) no more than three (3) LIBOR Loans may be outstanding
at any one time.  Interest accrued on each Prime Rate Loan and on each LIBOR
Loan shall be due and payable on the first day of the month following the Third
Amendment Effective Date, on the first day of each successive month thereafter,
and on the Maturity Date.  Except as qualified above, on and after the Third
Amendment Effective Date, the outstanding principal balance hereunder may be a
Prime Rate Loan or one or more LIBOR Loans, or any combination thereof, as
Borrower shall specify.


b.           At any time and from time to time, Borrower may Convert from one
Interest Rate Option to another Interest Rate Option by giving irrevocable
notice to Agent Bank of such Conversion by 10:00 a.m., on a day which is at
least three (3) Banking Business Days prior to the proposed date of such
Conversion to each LIBOR Loan or two (2) Banking Business Days prior to the
proposed date of such Conversion to each Prime Rate Loan.  Each such notice
shall be made by an Authorized Officer by telephone or facsimile and thereafter
immediately confirmed in writing by delivery to Agent Bank of a
Continuation/Conversion Notice specifying the date of such Conversion, the
amounts to be so Converted and the initial Interest Period if the Conversion is
to a LIBOR Loan.  Upon receipt of such Continuation/Conversion Notice, Agent
Bank shall promptly set the applicable interest rate (which in the case of a
LIBOR Loan shall be the LIBO Rate plus the Applicable Margin as of the second
Banking Business Day prior to the first day of the applicable Interest Period)
and the applicable Interest Period if the Conversion is to a LIBOR Loan and
shall confirm the same in writing to Borrower and Lenders.  Each Conversion
shall be on a Banking Business Day.  No LIBOR Loan shall be converted to a Prime
Rate Loan or renewed on any day other than the last day of the current Interest
Period relating to such amounts outstanding unless Borrower pay any applicable
Breakage Charges.  If Borrower fails to give a Continuation/Conversion Notice
for the continuation of a LIBOR Loan as a LIBOR Loan for a new Interest Period
in accordance with this Section 2.05(b), such LIBOR Loan shall automatically
become a Prime Rate Loan at the end of its then current Interest Period.


8

--------------------------------------------------------------------------------


c.           Each interest period (each individually an "Interest Period" and
collectively the "Interest Periods") for a LIBOR Loan shall commence on the date
such LIBOR Loan is made or the date of Conversion of any amount or amounts of
the outstanding Borrowings hereunder to a LIBOR Loan, as the case may be, and
shall end on the date which is either one (1) or three (3) months thereafter at
the election of Borrower.  However, no Interest Period may extend beyond the
Maturity Date.  Each Interest Period for a LIBOR Loan shall commence and end on
a Banking Business Day.  If any Interest Period would otherwise expire on a day
which is not a Banking Business Day, the Interest Period shall be extended to
expire on the next succeeding Banking Business Day, unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Banking
Business Day.


d.           The applicable LIBO Rate and Prime Rate shall be determined by the
Agent Bank, and notice thereof shall be given promptly to Borrower and
Lenders.  Each determination of the applicable Prime Rate and LIBO Rate shall be
conclusive and binding upon the Borrower, in the absence of manifest or
demonstrable error.  The Agent Bank shall, upon written request of Borrower or
any Lender, deliver to Borrower or such Lender, as the case may be, a statement
showing the computations used by the Agent Bank in determining any rate
hereunder.


9

--------------------------------------------------------------------------------


e.           Computation of interest on all Prime Rate Loans and on all LIBOR
Loans shall be calculated on the basis of a year of three hundred sixty (360)
days and the actual number of days elapsed.  The applicable Prime Rate shall be
effective the same day as a change in the Prime Rate is announced by WFB as
being effective.


f.           If with respect to any Interest Period, (a) the Agent Bank
reasonably determines (which determination shall be binding and conclusive on
Borrower) that by reason of circum­stances affecting the inter-bank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBO Rate, or (b) Requisite Lenders advise Agent Bank that the LIBO
Rate as determined by Agent Bank will not adequately and fairly reflect the cost
to such Lenders of maintaining or funding, for such Interest Period, a LIBOR
Loan, then so long as such circumstances shall continue:  (i) Agent Bank shall
promptly notify Borrower thereof, (ii) the Agent Bank shall not be under any
obligation to make a LIBOR Loan or Convert a Prime Rate Loan into a LIBOR Loan
for which such circumstances exist, and (iii) on the last day of the then
current Interest Period, the LIBOR Loan for which such circumstances exist
shall, unless then repaid in full, automatically Convert to a Prime Rate Loan.


g.           Notwithstanding any other provisions of the C/T Note or the Credit
Agreement, if, after the Third Amendment Effective Date any law, rule,
regulation, treaty, interpretation or directive (whether having the force of law
or not) or any change therein shall make it unlawful for any Lender to make or
maintain LIBOR Loans, (i) the commitment and agreement to maintain LIBOR Loans
as to such Lender shall immediately be suspended, and (ii) unless required to be
terminated earlier, LIBOR Loans as to such Lender, if any, shall be Converted on
the last day of the then current Interest Period applicable thereto to a Prime
Rate Loan.  If it shall become lawful for such Lender to again maintain LIBOR
Loans, then Borrower may once again as to such Lender request Conversions to the
LIBO Rate.


Section 2.06.  Security for the Bank Facilities.  The Security Documentation
shall secure the due and punctual payment and performance of the terms and
provisions of this Credit Agreement, the C/T Note and all of the other Loan
Documents.


10

--------------------------------------------------------------------------------


Section 2.07.  Place and Manner of Payment.


a.           All amounts payable by Borrower to the Lenders shall be made to
Agent Bank on behalf of Lenders pursuant to the terms of this Credit Agreement
and the C/T Note and shall be made on a Banking Business Day in lawful money of
the United States of America and in immediately available funds.  In addition to
the Scheduled Term Amortization Payments and prepayments from the proceeds of
Make Well Contributions, Borrower may make prepayments ("C/T Principal
Prepayments") of the outstanding balance of principal owing under the C/T Note
no more frequently than three (3) such C/T Principal Prepayments during each
calendar month.  Each such C/T Principal Prepayment shall be in a minimum amount
of One Hundred Thousand Dollars ($100,000.00) (or, if less, the outstanding
principal amount of the C/T Loan) and in increments of Ten Thousand Dollars
($10,000.00) in excess thereof.


b.           All such amounts payable by Borrower shall be made to Agent Bank at
its office located at Wells Fargo Bank, Syndications Division, 201 Third Street,
Eighth Floor, San Francisco, California 94103, or at such other address as may
be directed in writing by Agent Bank from time to time and shall be designated
as payments on the C/T Loan.  If such payment is received by Agent Bank prior to
11:00 a.m., Agent Bank shall credit Borrower with such payment on the day so
received and shall promptly disburse to the Lenders on the same day the Pro Rata
Share of payments in immediately available funds.  If such payment is received
by Agent Bank after 11:00 a.m., Agent Bank shall credit Borrower with such
payment as of the next Banking Business Day and disburse to the Lenders on the
next Banking Business Day such Pro Rata Share of such payment in immediately
available funds.  Any payment on the C/T Loan made by Borrower to Agent Bank
pursuant to the terms of this Credit Agreement for the account of Lenders shall
constitute payment to the appropriate Lenders.  If the C/T Loan or any payment
required to be made thereon or hereunder, is or becomes due and payable on a day
other than a Banking Business Day, the due date thereof shall be extended to the
next succeeding Banking Business Day and interest thereon shall be payable at
the then applicable rate during such extension.


c.           The outstanding principal owing under the C/T Loan may, subject to
Section 2.07(a), be prepaid at any time in whole or in part without penalty,
provided, however, that any portion or portions of the unpaid principal balance
which is accruing interest at a LIBO Rate may only be prepaid on the last day of
the applicable Interest Period unless Borrower gives three (3) days prior
written notice to Agent Bank and additionally pay concurrently with such
prepayment such additional amount or amounts as will compensate Lenders for any
losses, costs or expenses which they may incur as a result of such payment,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund or maintain such LIBOR Loan ("Breakage
Charges").  A certificate of a Lender as to amounts payable hereunder shall be
conclusive and binding on Borrower for all purposes, absent manifest or
demonstrable error.  Any calculation hereunder shall be made on the assumption
that each Lender has funded or will fund each LIBOR Loan in the London interbank
market; provided that no Lender shall have any obligation to actually fund any
LIBOR Loan in such manner.


11

--------------------------------------------------------------------------------


d.           Unless the Agent Bank receives notice from an Authorized Officer
prior to the date on which any payment is due to the Lenders that Borrower will
not make such payment in full as and when required, the Agent Bank may assume
that Borrower has made such payment in full to the Agent Bank on such date in
immediately available funds and the Agent Bank may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent Borrower has not made such payment in full to the Agent Bank, each Lender
shall repay to the Agent Bank on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.


e.           If, other than as expressly provided elsewhere herein, any Lender
shall obtain any payment with respect to the Bank Facilities (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Syndication Interest, such Lender shall immediately (a) notify the
Agent Bank of such fact, and (b) purchase from the other Lenders such
participations in the Bank Facilities as shall be necessary to cause such
purchasing Lender to share the excess payment with each of them in proportion to
their respective Syndication Interests; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender's ratable share (according to the
proportion of (i) the amount of such paying Lender's required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.  Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of Borrower in the amount of such
participation.  The Agent Bank will keep records (which shall be conclusive and
binding in the absence of manifest or demonstrable error) of each participation
purchased under this section and will in each case notify the Lenders following
any such purchases or repayments.


12

--------------------------------------------------------------------------------


Sections 2.08 through 2.12.  Intentionally omitted.


Section 2.13.  Fees.  On or before the Closing Date and on each other applicable
date, Borrower shall pay to Agent Bank the fees as required in the Fee Side
Letter, each of such fees to be retained by Agent Bank or distributed to Lenders
as set forth in the Fee Side Letter.


Section 2.14.  Late Charges and Default Rate.


a.           If any payment due under the C/T Note is not paid within three (3)
Banking Business Days after receipt by Borrower of written notice of such
nonpayment from Agent Bank, Borrower promise to pay a late charge in the amount
of four percent (4.0%) of the amount of such delinquent payment and Agent Bank
need not accept any late payment made unless it is accompanied by such four
percent (4%) late payment charge.  Any late charge shall be paid to Lenders in
proportion to their respective Syndication Interests.


b.           In the event of the existence of an Event of Default, commencing on
the first (1st) Banking Business Day following the receipt by Borrower of
written notice of the occurrence of such Event of Default from Agent Bank, the
total of the unpaid balance of the principal and the then accrued and unpaid
interest owing under the C/T Note shall commence accruing interest at a rate
equal to four percent (4.0%) over the rates of interest otherwise applicable to
such C/T Note (the "Default Rate") until all Events of Default which may exist
have been cured, at which time the interest rate shall revert to the rates of
interest otherwise accruing pursuant to the terms of such C/T Note.


c.           In the event of the occurrence of an Event of Default, Borrower
agrees to pay all reasonable costs of collection, including the reasonable
attorneys' fees incurred by Agent Bank, in addition to and at the time of the
payment of such sum of money and/or the performance of such acts as may be
required to cure such Event of Default.  In the event legal action is commenced
for the collection of any sums owing hereunder or under the terms of the C/T
Note, the Borrower agrees that any judgment issued as a consequence of such
action against Borrower shall bear interest at a rate equal to the Default Rate
until fully paid.


13

--------------------------------------------------------------------------------


 
Section 2.15.  Net Payments.  All payments under this Credit Agreement and the
C/T Note shall be made without set-off, counterclaim, recoupment or defense of
any kind and in such amounts as may be necessary in order that all such
payments, after deduction or withholding for or on account of any future taxes,
levies, imposts, duties or other charges of whatsoever nature imposed by the
United States or any Governmental Authority, other than franchise taxes or any
tax on or measured by the gross receipts or overall net income of any Lender
pursuant to the income tax laws of the United States or any State or any
Governmental Authority, or the jurisdiction where each Lender's principal office
is located (collectively "Taxes"), shall not be less than the amounts otherwise
specified to be paid under this Credit Agreement and the C/T Note.  A
certificate as to any additional amounts payable to the Lenders under this
Section 2.15 submitted to the Borrower by the Lenders shall show in reasonable
detail an accounting of the amount payable and the calculations used to
determine in good faith such amount and shall be conclusive absent manifest or
demonstrable error.  Any amounts payable by the Borrower under this Section 2.15
with respect to past payments shall be due within thirty (30) days following
receipt by the Borrower of such certificate from the Lenders; any such amounts
payable with respect to future payments shall be due within thirty (30) days
after demand with such future payments.  With respect to each deduction or
withholding for or on account of any Taxes, the Borrower shall promptly furnish
to the Lenders such certificates, receipts and other documents as may be
required (in the reasonable judgment of the Lenders) to establish any tax credit
to which the Lenders may be entitled.


Section 2.16.  Increased Costs.  If after the date hereof the adoption, or any
change in, of any applicable law, rule or regulation relating to LIBOR Loans
(including without limitation Regulation D of the Board of Governors of the
Federal Reserve System and any successor thereto), or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive relating to
LIBOR Loans (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency:


a.           Shall subject any Lender to any tax, duty or other charge with
respect to LIBOR Loans, the C/T Note or such Lender's obligation to make any
LIBOR Loans, or shall change the basis of taxation of payments to such Lender of
the principal of, or interest on, LIBOR Loans or any other amounts due under the
C/T Note in respect of LIBOR Loans or such Lender's obligation to fund LIBOR
Loans (except for changes in the rate of tax on the overall net income of such
Lender imposed by the United States or any Governmental Authority pursuant to
the income tax laws of the United States or any State, or the jurisdiction where
each Lender's principal office is located); or


14

--------------------------------------------------------------------------------


b.           With respect to any LIBOR Loan, shall impose, modify or deem
applicable any reserve imposed by the Board of Governors of the Federal Reserve
System, special deposit, capitalization, capital adequacy or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender; or


c.           Shall impose on any Lender any other condition affecting LIBOR
Loans, the C/T Note or such Lender's obligation to make any LIBOR Loans;


and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D or reserve requirements referred to above or a successor
thereto, to impose a cost on) such Lender (or any Eurodollar office of such
Lender) of making or maintaining LIBOR Loans, or to reduce the rate of return on
capital of the Lender or the amount of any sum received or receivable by such
Lender under the C/T Note, then within ten (10) days after demand by such Lender
(which demand shall be accompanied by a certificate setting forth the basis of
such demand), the Borrower shall pay directly to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost (or in
the case of Regulation D or reserve requirements or capital adequacy referred to
above or a successor thereto, such costs which may be imposed upon such Lender)
or such reduction of the rate of return on capital or of any sum received or
receivable under the C/T Note.  Each Lender agrees to use its reasonable efforts
to minimize such increased or imposed costs or such reduction.


Section 2.17.  Mitigation; Exculpation.  Each Lender agrees that it will
promptly notify the Borrower in writing upon its becoming aware that any
payments are to become due to it under the Credit Agreement pursuant to Section
2.15 or 2.16.  Each Lender further agrees that it will use reasonable efforts
not materially disadvantageous to it (in its reasonable determination) in order
to avoid or minimize, as the case may be, the payment by the Borrower of any
additional amounts pursuant to Section 2.15 or 2.16.  Each Lender represents, to
the best of its knowledge, that as of the Third Amendment Effective Date no such
amounts are payable.


15

--------------------------------------------------------------------------------


Section 2.18.  Guaranty Agreement.  As additional security for the due and
punctual payment and performance of the C/T Loan and each of the terms,
covenants, representations, warranties and provisions herein contained and
contained in each of the Loan Documents, Guarantor has executed and delivered
the Guaranty, a copy of which is marked "Exhibit Q", affixed to the First
Amendment and by this reference incorporated herein and made a part
hereof.  Borrower waives any rights which it might otherwise have under Colorado
Revised Statutes §§ 13-50-102 or 13-50-103 (or under any corresponding future
statute or rule of law in any jurisdiction) by reason of any release of the
Guarantor."
 
5. Restatement of Senior Leverage Ratio Covenant.  As of the Third Amendment
Effective Date, Section 6.02 of the Existing Credit Agreement entitled "Senior
Leverage Ratio" shall be and is hereby fully amended and restated in its
entirety as follows:
 
 
"Senior Leverage Ratio.  Commencing retroactively as of the Fiscal Quarter
ending September 30, 2008 and continuing as of each Fiscal Quarter end until
Bank Facilities Termination, the Borrower shall maintain a Senior Leverage Ratio
no greater than the ratios described hereinbelow as of the end of each Fiscal
Quarter in accordance with the following schedule, to be calculated for a fiscal
period consisting of each such Fiscal Quarter and the most recently ended three
(3) preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis:



Fiscal Quarter End
Maximum Senior
Leverage Ratio
As of the Fiscal Quarter ending September 30, 2008 through the Fiscal Quarter
ending June 30, 2009
4.25 to 1.00
As of the Fiscal Quarter ending September 30, 2009 through the Fiscal Quarter
ending December 31, 2009
 
 
4.00 to 1.00
As of the Fiscal Quarter ending March 31, 2010
 
3.75 to 1.00
As of the Fiscal Quarter ending June 30, 2010
 
3.50 to 1.00
As of the Fiscal Quarter ending September 30, 2010
 
3.25 to 1.00
As of the Fiscal Quarter ending December 31, 2010
 
3.00 to 1.00
As of the Fiscal Quarters ending March 31, 2011 and June 30, 2011
 
2.75 to 1.00
As of the Fiscal Quarter ending September 30, 2011 and as of each Fiscal Quarter
end thereafter occurring until Bank Facilities Termination
   2.50 to 1.00"

 
16

--------------------------------------------------------------------------------


6. Restatement of Adjusted Fixed Charge Coverage Ratio Covenant.  As of the
Third Amendment Effective Date, Section 6.03 of the Existing Credit Agreement
entitled "Adjusted Fixed Charge Coverage Ratio" shall be and is hereby fully
amended and restated in its entirety as follows:
 
 
"Section 6.03.  Adjusted Fixed Charge Coverage Ratio.  As of the Fiscal Quarters
ending December 31, 2009 and March 31, 2010, the Borrower shall maintain an
Adjusted Fixed Charge Coverage Ratio no less than 1.10 to 1.00.  Commencing as
of the Fiscal Quarter ending June 30, 2010 and continuing as of each Fiscal
Quarter end until Bank Facilities Termination, the Borrower shall maintain an
Adjusted Fixed Charge Coverage Ratio no less than 1.15 to 1.00.  For purposes of
clarity, there shall be no minimum Adjusted Fixed Charge Coverage Ratio
requirement for the Fiscal Quarter ending September 30, 2008 through the Fiscal
Quarter ending September 30, 2009."

 
7. Addition to Restriction on Distributions.  As of the Third Amendment
Effective Date, Section 6.06 of the Existing Credit Agreement (as restated in
the Second Amendment) shall be and is hereby amended by adding a Subsection (c)
thereto, as follows:
 
"c.           Notwithstanding the provisions set forth in Subsection (b) of
Section 6.06, until the occurrence of Bank Facilities Termination, no payments
of interest or principal shall be permitted, directly or indirectly, on any
Subordinated Debt that is funded for the purpose of making a Make Well
Contribution to Borrower."
 
 
8. Conditions Precedent to Third Amendment Effective Date.  The occurrence of
the Third Amendment Effective Date is subject to Agent Bank having received the
following, in each case in a form and substance reasonably satisfactory to Agent
Bank, and the occurrence of each other condition subsequent set forth below on
or before November 7, 2008:
 
17

--------------------------------------------------------------------------------


 
a. Due execution by Borrower, Guarantor and Banks of four (4) duplicate
originals of this Third Amendment;
 
b. Due execution by Borrower of an original Amended and Restated Term Promissory
Note;
 
c. Payment of a non-refundable fee in the amount of Ninety Thousand Dollars
($90,000.00) (the "Third Amendment Fee") to Agent Bank on behalf of the Lenders
that have consented in writing to this Third Amendment, to be distributed to
such consenting Lenders in proportion to their respective Pro Rata Shares with
the Pro Rata Share applicable to the non-consenting Lender to be retained by
Agent Bank;
 
d. Payment to Agent Bank for the pro rata account of the Lenders of any Nonusage
Fee owing under the Revolving Credit Facility as of the Third Amendment
Effective Date;
 
e. Reimbursement to Agent Bank by Borrower for all reasonable fees and
out-of-pocket expenses incurred by Agent Bank in connection with the Third
Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
Third Amendment Effective Date; and
 
f. Such other documents, instruments or conditions as may be reasonably required
by Lenders.
 
 
9. Representations of Borrower.  Borrower hereby represents to the Banks that:
 
 
a. The representations and warranties contained in Article IV of the Existing
Credit Agreement and contained in each of the other Loan Documents (other than
representations and warranties which expressly speak only as of a different
date, which shall be true and correct in all material respects as of such date)
are true and correct on and as of the Third Amendment Effective Date in all
material respects as though such representations and warranties had been made on
and as of the Third Amendment Effective Date, except to the extent that such
representations and warranties are not true and correct as a result of a change
which is permitted by the Credit Agreement or by any other Loan Document or
which has been otherwise consented to by Lender;
 
b. Since the date of the most recent financial statements referred to in Section
5.08 of the Existing Credit Agreement, no Material Adverse Change has occurred
and no event or circumstance which could reasonably be expected to result in a
Material Adverse Change has occurred;
 
18

--------------------------------------------------------------------------------


 
c. After giving effect to the Third Amendment, no event has occurred and is
continuing which constitutes a Default or Event of Default under the terms of
the Credit Agreement; and
 
d. The execution, delivery and performance of this Third Amendment has been duly
authorized by all necessary action of Borrower and this Third Amendment
constitutes a valid, binding and enforceable obligation of Borrower.
 
 
10. Affirmation and Ratification of Continuing Guaranty.  CCI joins in the
execution of this Third Amendment for the purpose of ratifying and affirming its
obligations under the Continuing Guaranty for the guaranty of the full and
prompt payment and performance of all of Borrower's Indebtedness and Obligations
under the Bank Facilities and each of the Loan Documents as modified pursuant to
the Third Amendment.
 
11. Incorporation by Reference.  This Third Amendment shall be and is hereby
incorporated in and forms a part of the Existing Credit Agreement.
 
12. Governing Law.  This Third Amendment shall be governed by the internal laws
of the State of Nevada without reference to conflicts of laws principles.
 
13. Counterparts.  This Third Amendment may be executed in any number of
separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument.  All such counterparts shall together
constitute one and the same document.
 
14. Continuance of Terms and Provisions.  All of the terms and provisions of the
Existing Credit Agreement shall remain unchanged except as specifically modified
herein.
 
15. Replacement Exhibits Attached.  The following replacement Exhibit is
attached hereto and incorporated herein and made a part of the Credit Agreement
as follows:
 
Exhibit A - C/T Note - Form


Exhibit F - Compliance Certificate – Form


Exhibit S - Continuation/Conversion Notice - Form

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Agent Bank (acting on behalf of the Lenders
pursuant to Section 11.11 of the Credit Agreement) have executed this Third
Amendment as of the day and year first above written.



 
BORROWER:
CC TOLLGATE LLC,
a Delaware limited liability company
By: CENTURY CASINOS TOLLGATE, INC.,
a Delaware corporation,
its Managing Member
 
By/s/ Larry Hannappel
Larry Hannappel,
CEO and Secretary
 
GUARANTOR:
CENTURY CASINOS, INC.,
a Delaware corporation
 
By /s/ Larry Hannappel
     Larry Hannappel,
     Senior Vice President


 
 
S-1

--------------------------------------------------------------------------------

 




 
AGENT BANK:
 
WELLS FARGO BANK,
National Association,
Agent Bank, on behalf of the
Lenders and L/C Issuer
 
 
By /s/ Erna Stuckey
     Erna Stuckey,
     Vice President






 
S-2

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
THIRD AMENDMENT TO CREDIT AGREEMENT




AMENDED AND RESTATED
TERM PROMISSORY NOTE
(C/T Note)


$18,000,000.00
November 6, 2008




FOR VALUE RECEIVED, the undersigned, CC TOLLGATE LLC, a Delaware limited
liability company (the "Borrower") promises to pay to the order of WELLS FARGO
BANK, National Association, as Agent Bank on behalf of itself and the other
Lenders as defined and described in the Credit Agreement described hereinbelow
(each, together with their respective successors and assigns, individually being
referred as a "Lender" and collectively as the "Lenders") the principal amount
of Eighteen Million Dollars ($18,000,000.00), together with interest on the
principal balance outstanding from time to time at the rate or rates set forth
in the Credit Agreement.
 
A. Incorporation of Credit Agreement.
 
1. Reference is made to the Credit Agreement dated as of November 18, 2005, as
amended by First Amendment to Credit Agreement dated as of June 28, 2006, by
Second Amendment to Credit Agreement dated as of February 28, 2007, and by Third
Amendment to Credit Agreement dated concurrently herewith (the "Credit
Agreement"), executed by and among the Borrower, the Lenders therein named, and
Wells Fargo Bank, National Association as administrative and collateral agent
for the Lenders (the "Agent").  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings defined for those
terms in the Credit Agreement.  This Amended and Restated Term Promissory Note
is a restatement, of and supercedes in its entirety, the Construction and Term
Promissory Note dated November 18, 2005, for the purpose of evidencing the
continuance of the outstanding principal balance thereunder and shall constitute
the C/T Note ("C/T Note") referred to in the Credit Agreement, and any holder
hereof is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement as originally executed or as it may from
time to time be supplemented, modified or amended.  Upon the occurrence of the
Third Amendment Effective Date, as defined in the Third Amendment to Credit
Agreement, and the execution and delivery of this Amended and Restated Term
Promissory Note, the Construction and Term Promissory Note dated November 18,
2005, shall be void and of no further force or effect.  The Credit Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events upon the terms and conditions
therein specified.
 
1

--------------------------------------------------------------------------------


 
2. The outstanding principal indebtedness evidenced by this C/T Note shall be
payable as provided in the Credit Agreement and in any event on the Maturity
Date as defined and described in the Credit Agreement.
 
3. Interest shall be payable on the outstanding daily unpaid principal amount of
the C/T Loan commencing as of the Third Amendment Effective Date and continuing
until payment in full and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after Default and before
and after maturity and judgment, with interest on overdue interest at the
Default Rate, to the fullest extent permitted by applicable law.
 
4. The amount of each payment hereunder shall be made to the Agent Bank at the
Agent Bank's office as specified in the Credit Agreement for the account of the
Lenders at the time or times set forth therein, in lawful money of the United
States of America and in immediately available funds.
 
B. Default.  The "Late Charges and Default Rate" provisions contained in
Section 2.14 and the "Events of Default" provisions contained in Article VII of
the Credit Agreement are hereby incorporated by this reference as though fully
set forth herein.
 
C. Waiver.  Borrower waives diligence, demand, presentment for payment, protest
and notice of protest.
 
D. Collection Costs.  In the event of the occurrence of an Event of Default, the
Borrower agrees to pay all reasonable costs of collection, including a
reasonable attorney's fee, in addition to and at the time of the payment of such
sum of money and/or the performance of such acts as may be required to cure such
default.  In the event legal action is commenced for the collection of any sums
owing hereunder the undersigned agrees that any judgment issued as a consequence
of such action against Borrower shall bear interest at a rate equal to the
Default Rate until fully paid.
 
E. Interest Rate Limitation.  Notwithstanding any provision herein or in any
document or instrument now or hereafter securing this C/T Note, the total
liability for payments in the nature of interest shall not exceed the limits now
imposed by the applicable laws of the State of Nevada, State of Colorado or the
United States of America.
 
F. Security.  This C/T Note is secured by the Security Documentation described
in the Credit Agreement.
 
G. Governing Law.  This C/T Note shall be governed by and construed in
accordance with the laws of the State of Nevada.
 
 
2

--------------------------------------------------------------------------------


H. Partial Invalidity.  If any provision of this C/T Note shall be prohibited by
or invalid under any applicable law, such provision shall be in­effective only
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or any other provision of this Note.
 
I. No Conflict with Credit Agreement.  This C/T Note is issued under, and
subject to, the terms, covenants and conditions of the Credit Agreement, which
Credit Agreement is by this reference incorporated herein and made a part
hereof.  No reference herein to the Credit Agreement and no provision of this
C/T Note or the Credit Agreement shall alter or impair the obligations of
Borrower, which are absolute and unconditional, to pay the principal of and
interest on this C/T Note at the place, at the respective times, and in the
currency prescribed in the Credit Agreement.  If any provision of this C/T Note
conflicts or is inconsistent with any provision of the Credit Agreement, the
provisions of the Credit Agreement shall govern.
 
IN WITNESS WHEREOF, this C/T Note has been executed as of the date first
hereinabove written.



 
BORROWER:
CC TOLLGATE LLC,
a Delaware limited liability company
 
By:CENTURY CASINOS TOLLGATE, INC.,
a Delaware corporation,
its Managing Member
 
By /s/ Larry
Hannappel                                                                
Larry Hannappel,
CEO and Secretary




 
3

--------------------------------------------------------------------------------

 
 


EXHIBIT F
TO
THIRD AMENDMENT TO CREDIT AGREEMENT


COMPLIANCE CERTIFICATE
(Second Restated)




TO:
WELLS FARGO BANK, National Association,

as Agent Bank


Reference is made to that certain Credit Agreement, dated as of November 18,
2005, as amended by First Amendment to Credit Agreement dated as of June 28,
2006, as amended by Second Amendment to Credit Agreement dated as of
February 28, 2007, and as amended by Third Amendment to Credit Agreement dated
as of November 6, 2008 (as may be further amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among CC TOLLGATE
LLC, a Delaware limited liability company (the "Borrower"), the Lenders therein
named (each, together with their respective successors and assigns, individually
being referred to as a "Lender" and collectively as the "Lenders"), and WELLS
FARGO BANK, National Association, as administrative and collateral agent for the
Lenders (herein, in such capacity, called the "Agent Bank" and, together with
the Lenders, collectively referred to as the "Banks").  Terms defined in the
Credit Agreement and not otherwise defined in this Compliance Certificate
("Certificate") shall have the meanings defined and described in the Credit
Agreement.  This Certificate is delivered in accordance with Section 5.08(c) of
the Credit Agreement.


The period under review is the Fiscal Quarter ended    [INSERT DATE]    ,
together with, unless otherwise indicated, the three (3) immediately preceding
Fiscal Quarters on a rolling four (4) Fiscal Quarter basis.


I.


COMPLIANCE WITH AFFIRMATIVE COVENANTS


A.FF&E (Section 5.01): Please state whether or not all FF&E has been purchased
and installed in the Casino Facility free and clear of all liens, encumbrances
or claims, other than Permitted Encumbrances.
 
            yes/no
 

 
 

--------------------------------------------------------------------------------


 
B.Liens Filed (Section 5.03):  Report any liens filed against the Casino
Facility and the amount claimed in such liens.  Describe actions being taken
with respect thereto.
 
 
C.Subordinated Debt and Management Fees (Section 5.04):
 
a.Report the amount of any payments made on the CCVLLC Subordinated Note during
the fiscal period under review:
 
Interest
$______________
Principal
$______________
Requirement: Only allowed to extent permitted in the Payment Subordination
Agreement (CCVLLC).
 
 
b.Report the amount of payments made on the Management Agreement during the
fiscal period under review:
Requirement: Only allowed to extent permitted in the Management Subordination
Agreement.
 
 
$______________
 
 
c.Report the amount of any payments made on all other Subordinated Debt during
the fiscal period under review:
 
Interest
$______________
Principal
$______________
None permitted.
 
 
D.Additional Real Property (Section 5.06): Attach a legal description of any
other real property or rights to the use of real property acquired subsequent to
the Closing Date which is used in any material manner in connection with the
Casino Facility and describe such use.  Attach evidence that such real property
or rights to the use of such real property has been added as Collateral under
the Credit Agreement.
 
 
 
 _____________

 
 

--------------------------------------------------------------------------------


 
 
E.    Insurance (Section 5.09):
 
a.Has there been any change in the insurance coverages or the insurance
companies underwriting such insurance coverages since the last set of
certificates of insurance delivered to Agent Bank?
 
 
b.Are the insurance coverages in place as of the end of the Fiscal Quarter under
review in compliance with the requriements of Section 5.09?
 
 
c.For Annual Certificate:  Please complete the Insurance Schedule set forth
below and list all currently effective insurance policies, including reference
to the policy number, policy expiration date and reference to each policy
maintained under subsection of Section 5.09 of the Credit Agreement.  Attach a
separate sheet if necessary.
 

 

 
 
Insurance Schedule
 
Policy
No.
Issuer
Expiration
Date
                 

 
F.Permitted Encumbrances (Section 5.11): Describe any Lien attachment, levy,
distraint or other judicial process or burden affecting the collateral other
than the Permitted Encumbrances.  Describe any matters being contested in the
manner described in Sections 5.03 and 5.10 of the Credit Agreement.
 
 
 _____________
G.Suits or Actions (Section 5.17):  Describe on a separate sheet any matters
requiring advice to Banks under Section 5.17.
 
_____________
H.Tradenames, Trademarks and Servicemarks (Section 5.19): Describe on a separate
sheet any matters requiring advice to Banks under Section 5.19.
 
 
______________
I.Notice of Hazardous Materials (Section 5.20): State whether or not to your
knowledge there are any matters requiring notice to Agent Bank under
Section 5.20.  If so, attach a detailed summary of such matter(s).
 
______________
 
J.Compliance with Management Agreement (Section 5.22):  Describe all defaults,
if any, which occurred during the period under review under the Management
Agreement.  Describe any modifications or amendments to the Management
Agreement.  State whether or not such modifications or amendments have been
consented to by Agent Bank as required under Section 5.22 of the Credit
Agreement.
 




--------------------------------------------------------------------------------


II.


FINANCIAL COVENANTS OF THE BORROWER


A. Intentionally omitted.
 
 
B. Senior Leverage Ratio (Section 6.02):  To be calculated with reference to the
Borrower as of the last day of each Fiscal Quarter commencing with the Fiscal
Quarter ending September 30, 2008, to be calculated for a fiscal period
consisting of each such Fiscal Quarter and the most recently ended three (3)
preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis:
 
 
SENIOR FUNDED DEBT:
 
a. The amount of Funded C/T Outstandings as of the last day of the Fiscal
Quarter under review.
+ $                            
 
b. Plus the total, as of the last day of the Fiscal Quarter under review, of
both the long-term and current portions (without duplication) of all other
interest bearing Indebtedness (including Contingent Liabilities, but excluding
all Indebtedness owing to the Subordinated Lenders under the Subordinated Debt
and excluding accrued but unpaid Management Fees).
 
 
 
+ $
 
c. Plus the total, as of the last day of the Fiscal Quarter under review of both
the long-term and current portions (without duplication) of all Capitalized
Lease Liabilities.
 
+ $
 
d. Less the aggregate amount of any Make Well Contributions applicable to the
end of the Fiscal Quarter under review
 
-  $
 
e. TOTAL SENIOR DEBT
(a + b + c - d)
 
$                         

 

--------------------------------------------------------------------------------


 
Divided (/) by:
/
 
EBITDAM
 
f. Net Income, including Device Fee Rebates actually received.
$                         
 
g. Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income.
 
+ $___________
 
h. Plus the aggregate amount of federal and state taxes on or measured by income
for the period under review (whether or not payable during such period) to the
extent deducted in the determination of Net Income.
 
 
+ $
 
i. Plus depreciation, amortization and all other non-cash expenses for the
period under review to the extent deducted in the determination of Net Income.
 
 
+ $
 
j. Less all cash and non-cash income (including, but not limited to, interest
income), transfers, loans and advances from CCI or any of its Subsidiaries to
the extent added in the determination of Net Income.
 
 
-  $
 
k. Less all other non-cash income from any source not specified in (j) above to
the extent added in the determination of Net Income.
 
 
-  $
 
l. Plus Management Fees to the extent deducted in the determination of Net
Income.
 
+ $
 
m. Total EBITDAM
(f + g + h + i - j - k + l)
 
 
n. Senior Leverage Ratio
(e/m)
 
 
          :1.0                         

 

--------------------------------------------------------------------------------


 
Maximum Permitted:
 
 
Fiscal Quarter End
Maximum Senior
Leverage Ratio
 
As of the Fiscal Quarter ending September 30, 2008 through the Fiscal Quarter
ending June 30, 2009
 
4.25 to 1.00
 
As of the Fiscal Quarter ending September 30, 2009 through the Fiscal Quarter
ending December 31, 2009
 
4.00 to 1.00
 
As of the Fiscal Quarter ending March 31, 2010
3.75 to 1.00
 
As of the Fiscal Quarter ending June 30, 2010
3.50 to 1.00
 
As of the Fiscal Quarter ending September 30, 2010
3.25 to 1.00
 
As of the Fiscal Quarter ending December 31, 2010
3.00 to 1.00
 
As of the Fiscal Quarters ending March 31, 2011 and June 30, 2011
2.75 to 1.00
 
As of the Fiscal Quarter ending September 30, 2011 and as of each Fiscal Quarter
end thereafter occurring until Bank Facilities Termination
 
2.50 to 1.00
 

 
 

--------------------------------------------------------------------------------


 
C. Adjusted Fixed Charge Coverage Ratio (Section 6.03): Commencing as of the
Fiscal Quarter ending December 31, 2009 and continuing as of each Fiscal Quarter
end until Bank Facilities Termination, the Borrower shall maintain an Adjusted
Fixed Charge Coverage Ratio no less than the ratios set forth below, to be
calculated for a fiscal period consisting of each such Fiscal Quarter and the
most recently ended three (3) preceding Fiscal Quarters on a rolling four (4)
Fiscal Quarter basis:
 
 
Numerator
 
a. Total EBITDAM
(Enter II B(m) above).
 
$                         
 
b. Less the aggregate amount of actually paid Distributions, including, without
limitation, all Tax Distributions and interest on Subordinated Debt actually
paid.
 
 
- $
 
c. Less the aggregate amount of Maintenance Capital Expenditures to the extent
not (i) deducted in the determination of Net Income, or (ii) financed from the
proceeds of permitted equity or subordinated indebtedness provided by CCI or any
of its Subsidiaries that does not constitute a Make Well Contribution.
 
 
- $
 
d. Less the aggregate amount of Management Fees paid in cash.
 
- $
 
e. Total Numerator
(a - b - c - d)
 
 
$                         
 
Divided (/) by the sum of:
 

 

--------------------------------------------------------------------------------


 
 
Denominator
 
 
f. The aggregate amount of actually paid Interest Expense.
 
$                         
 
g. Plus the aggregate amount of actually paid principal payments or reductions
(without duplication) required to be made on all outstanding Indebtedness
(exclusive of any principal payments which may accrue, but are unpaid, under any
Subordinated Debt and any principal prepayments made from the proceeds of Make
Well Contributions).
 
 
 
+ $
 
h. Plus the current portion of Capitalized Lease Liabilities.
 
+ $
 
i. Total Denominator
(f + g + h)
 
 
$                         
 
Adjusted Fixed Charge Coverage Ratio (e/i)
 
            :1                         
 
Minimum required:  For the Fiscal Quarters ending December 31, 2009 and March
31, 2010, no less than 1.10 to 1.00.
 
For the Fiscal Quarter ending June 30, 2010 and as of the end of each Fiscal
Quarter thereafter, no less than 1.15 to 1.00.
 
Note:  There is no requirement for the Fiscal Quarters ending September 30, 2008
through September 30, 2009.
 
 
D. Intentionally omitted.
 
 
E. Limitation on Indebtedness (Section 6.05):
 
 
a. Set forth the aggregate amount of Secured Interest Rate Hedges.
 
$                         
Maximum Permitted: $22,500,000.00
 
 
b. Set forth the aggregate amount of:
 
(i)Secured purchase money Indebtedness
$                         
(ii)           Capital Lease Liabilities
$                         
Total
$                         
Maximum aggregate permitted under Section 6.05(d): $500,000.00
 

 

--------------------------------------------------------------------------------


 
 
c. Set forth aggregate amount of Unsecured Indebtedness (other than trade
payables and Subordinated Debt).
 
$                         
Maximum Permitted: $1,000,000.00
 
 
d. Set forth the aggregate amount of Subordinated Debt owing by the Borrower
 
$                         
 
e. Set forth amount of Subordinated Debt, if any, which is not CCVLLC
Subordinated Debt or CCI Subordinated Debt.
 
$                         
 
f. Set forth the amount of Subordinated Debt received by Borrower during the
Fiscal Quarter under review, the proceeds of which were applied as a Make Well
Contribution.
 
 
$                         
 
(i)Set forth the date upon which Borrower applied the proceeds thereof as a
principal prepayment on the C/T Loan.
 
yes/no
 
g. Set forth the amount and a brief description of any Indebtedness of the
Borrower not permitted under Section 6.05.
 
$                         
 
F. Restriction on Distributions (Section 6.06):
 
 
a. Set forth aggregate amount of Distributions made by Borrower.
 
$                         
 
b. Set forth aggregate amount of payments on Subordinated Debt.
 
$                         
 
c. Set forth aggregate amount of paid Management Fees.
 
$                         
 
Requirements:
 
 
Attach on a separate sheet a pro forma calculation of the Adjusted Fixed Charge
Coverage Ratio of the Borrower as of the most recently ended Fiscal Quarter
prior to the Fiscal Quarter under review, based on the assumption that such
Distributions (including Tax Distributions) had occurred during such prior
Fiscal Quarter.
 
 
Set forth the Pro Forma Adjusted Fixed Charge Coverage Ratio
 
            :1.00
 
Must not be less than coverages required under Section 6.03.
 
 
None permitted (other than Tax Distributions to the extent that actual tax
liability of its members is created on the taxable income of the Borrower) until
Borrower realizes a Senior Leverage Ratio less than 3.00 to 1.00 for two (2)
consecutive Fiscal Quarters.
 

 
 

--------------------------------------------------------------------------------


 
 
G. Capital Expenditures Requirements  (Section 6.07):
 
a. Commencing as of the first full Fiscal Quarter ending subsequent to the Term
Out Date and continuing as of each Fiscal Quarter end until Bank Facilities
Termination, set forth the aggregate amount of Maintenance Capital Expenditures
to the Casino Facility during the Fiscal Year under review
 
 
$                         
 
b. Set forth the amount of prior Fiscal Year gross gaming revenues.
 
$                         
 
Minimum Maintenance Cap Ex Requirement:
 
Fiscal Quarter End
Minimum Maintenance
Cap Ex Requirement
Maximum Maintenance
Cap Ex Limit
 
As of the first (1st) through fourth (4th) Fiscal Quarter ends occurring
subsequent to the Term Out Date
1.0%
6.0%
 
As of the fifth (5th) through eighth (8th) Fiscal Quarter ends occurring
subsequent to the Term Out Date
1.5%
6.0%
 
As of the ninth (9th) through twelfth (12th) Fiscal Quarter ends occurring
subsequent to the Term Out Date and as of each four consecutive Fiscal Quarter
period ending thereafter until Bank Facilities Termination
2.0%
6.0%
 
 
Maximum Maintenance Cap Ex Limits:
 
6% of prior Fiscal Year gross gaming revenues.
 

 

--------------------------------------------------------------------------------


 
H. Contingent Liabilities (Section 6.08):
 
 
a. Set forth the cumulative aggregate amount of Contingent Liabilities incurred
by the Borrower.
 
$                         
 
Maximum allowed: None without prior written consent of Requisite Lenders.
 
 
I. Investment Restrictions (Section 6.09):
 
a. Set forth the date, amount and a brief description of each Investment made by
the Borrower not permitted under Section 6.09.
 
$                         
 
J. Total Liens (Section 6.10):  On a separate sheet describe in detail any and
all Liens on any assets of the Borrower not permitted under Section 6.10.
 
 
K. Change of Control (Section 6.11):  State whether or not a Change of Control
has occurred.
 
yes/no
 
L. Sale of Assets, Consolidation, Merger or Liquidation (Section 6.12):
 
a. On a separate sheet describe any and all mergers, consolidations,
liquidations and/or dissolutions not permitted under Section 6.12.
 

 

--------------------------------------------------------------------------------


 
b. With respect to the determination of Excess Capital Proceeds, please set
forth the amount of Net Proceeds received by the Borrower during the current
Fiscal Year from the disposition of FF&E and other items of Collateral which
have not been replaced with purchased or leased FF&E of equivalent value and
utility.
 
 
Requirement: On or before 30 days following such disposition, must make a
Mandatory Prepayment for amount of Excess Capital Proceeds in excess of $10,000
during any Fiscal Year.
 
 
M. ERISA (Section 6.13): Describe on a separate sheet any matters requiring
notice to Agent Bank under Section 6.13.
 
 
N. Margin Regulations (Section 6.14): Set forth the amount(s) of and describe on
a separate sheet of paper any proceeds of the Bank Facilities used by Borrower
in violation of Section 6.14.
 
 
$                         
O. Transactions with Affiliates (Section 6.15): Describe on a separate sheet any
transactions with Affiliates not permitted under Section 6.15.
 
 
P. Limitation on Subsidiaries (Section 6.16): On a separate sheet, describe any
Subsidiaries created by Borrower.  State whether or not the creation of such
Subsidiaries has been consented to by the Requisite Lenders as required under
Section 6.16 of the Credit Agreement.
 





III.


PERFORMANCE OF OBLIGATIONS


A review of the activities of the Borrower during the fiscal period covered by
the attached financial statements has been made under my supervision with a view
to determining whether during such fiscal period any Default or Event of Default
has occurred and is continuing.  Except as described in an attached document or
in an earlier Certificate, to the best of my knowledge, as of the date of this
Certificate, there is no Default or Event of Default that has occurred and
remains continuing.



--------------------------------------------------------------------------------


IV.


NO MATERIAL ADVERSE CHANGE


To the best of my knowledge, except as described in an attached document or in
an earlier Certificate, no Material Adverse Change has occurred since the date
of the most recent Certificate delivered to the Banks.


DATED this ____ day of _____________, _____.





 
CC TOLLGATE LLC,
a Delaware limited liability company
 
By: CENTURY CASINOS TOLLGATE, INC., a Delaware corporation,
Its Managing Member
 
By ___________________________
Larry Hannappel,
CEO and Secretary




 
 

--------------------------------------------------------------------------------

 

EXHIBIT S
TO THIRD AMENDMENT


CONTINUATION/CONVERSION NOTICE
[Form]




TO:
WELLS FARGO BANK, National Association, in its capacity as Agent Bank under that
certain Credit Agreement, dated as of November 18, 2005, as amended by First
Amendment to Credit Agreement dated as of June 28, 2006, by Second Amendment to
Credit Agreement dated as of February 28, 2007, and by Third Amendment to Credit
Agreement dated November 6, 2008 (as may be further amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among CC
TOLLGATE LLC, a Delaware limited liability company (the "Borrower"), the Lenders
therein named (each, together with their respective successors and assigns,
individually being referred to as a "Lender" and collectively as the "Lenders")
and WELLS FARGO BANK, National Association, as administrative and collateral
agent for the Lenders (herein, in such capacity, called the "Agent Bank" and,
together with the Lenders, collectively referred to as the
"Banks").  Capitalized terms used herein without definition shall have the
meanings attributed to them in Section 1.01 of the Credit Agreement.



This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.05(b) of the Credit Agreement regarding the [conversion to]
[continuation of] a LIBOR Loan with reference to the Credit Facility as
specified below:


The Borrower hereby requests that:


 
1.
($____________) of the presently outstanding principal amount of the C/T Loan;



 
2.
and presently being maintained as [Prime Rate Loan] [LIBOR Loan having an
Interest Period ending on ___________________, 20___];



 
3.
be [Converted into] [continued as];



 
4.
[LIBOR Loan having an Interest Period of __________ months] [Prime Rate Loan] as
of ___________, 20___.



For Conversions to or Continuations of LIBOR Loans only, the undersigned
Authorized Officer certifies, to the best of his or her knowledge, that no
Default or Event of Default has occurred and is continuing.


The undersigned Authorized Officer of Borrower has caused this Continuation/
Conversion Notice to be executed and delivered this ___ day of ______________,
20___.
 



 
BORROWER:
CC TOLLGATE LLC,
a Delaware limited liability company
 
By:CENTURY CASINOS TOLLGATE, INC.,
a Delaware corporation,
its Managing Member
 
By                                                                
Larry Hannappel,
CEO and Secretary



